Case 3:21-cv-00531-RGJ Document1-1 Filed 08/19/21 Page 1 of 8 PagelD #: 6

 

; Summons Division
PO BOX 718
Michael G. Adams Commonwealth of Kentucky FRANKFORT, KY 40802-0718

Secretary of State Office of the Secretary of State

August 2, 2021

LINCOLN LIFE INS. CO OF BOSTON
8801 INDIAN HILLS DRIVE
OMAHA, NE 68114-4066

FROM: SUMMONS DIVISION
SECRETARY OF STATE

RE: CASE NO: 21-Cl-04107

COURT: Circuit Court Clerk
Jefferson County, Division: 5
700 West Jefferson St.
Louisville, KY 40202
Phone: (502) 595-3055

Legal action has been filed against you in the captioned case. As provided under
Kentucky law, the legal documents are enclosed.

Questions regarding this action should be addressed to:

(1) Your attorney, or

(2) The attorney filing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is filed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.

   
   

 
   

 

EXHIBIT

Kentucky Secretary of State's Office Summons Division 8/2/2021

A
Case 3:21-cv-00531-RGJ Document1-1 Filed 08/19/21 Page 2 of 8 PagelD #: 7

 

Case 2. LCI 04Tt 0 d .

AOC-105 Doc. Code: Cl
Rev. 1-07 —_
Page 1 of 1 Court Circuit | District

Commonwealth of Kentucky

 

 

 

 

 

 

 

 

 

Court of Justice www.courts.ky.gov County Jefferson Al
CR 4.02; CR Official Form 1 CIVIL SUMMONS
JEFFERSON CInCURPAINORT
DIVISION FIVE ©)
MARILYN SLUSHER _ _ ee
VS.
DEFENDANT
LINCOLN LIFE INS. CO. OF BOSTON

 

8801 INDIAN HILLS DRIVE
OMAHA, NE 68114-4066.

 

Service of Process Agent for Defendant:
SECRETARY OF STATE

 

 

 

 

THE COMMONWEALTH OF KENTUCKY
TO. THE ABOVE-NAMED DEFENDANT(S):

 

You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

The name(s) and address(es) of the party or parties demanding relief against you are shown on the document
delivered to you with this Summons.

Date: JUL 1 9 20212 DAVID L. wonbpbcfycers Clerk
By: K Xf We D.C,

 

 

a

 

 

 

Proof of Service
This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

 

this day of 2
Served by:

 

Title

 

 

 

 

 

 

 
Case 3:21-cv-00531-RGJ Document 1-1 Filed 08/19/21 Page 3 of 8 PagelD #: 8

NO. JEFFERSON CIRCUIT COURT

210104107 = Dision___

   

MARILYN SLUSHER ) PLAINTIFF
)
Vv. )
COMPLAINT
)
)
LINCOLN LIFE INSURANCE CO. OF BOSTON )
8801 INDIANA HILLS DRIVE )
OMAHA, NE 68114-4066 )
) DEFENDANT
)
SERVE: )
SECRETARY OF STATE )
ACOPY
) — ATTEST: DAVID L.NICHOLSON, CLERK
JEFFERSON-CiNQUIT COURT
LOUISVILLEMSEANT
BY
oR ak eR

Comes the Plaintiff, MARILYN SLUSHER, by counsel, and for her cause of action against

Defendant states as follows:

PARTIES AND VENUE
1. Plaintiff is a resident of Louisville, Jefferson County, Kentucky.
2 Defendant, Lincoln, (hereinafter "carrier" or "Defendant" or " Lincoln” ) is a corporation doing

business in the Commonwealth of Kentucky.

s- This is an action brought by a participant to recover long term disability benefits ("LTD"
respectively) due to her under the terms of an insurance plan governed by §502(e) of the Employment
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132(e), which is more specifically, a
contract for disability insurance and wage replacement benefits.

4. This Court has jurisdiction pursuant to §502(e) of the Employment Retirement Income Security
Act of 1974 (ERISA), 29 U.S.C. §1132(e).

FACTS

2 Plaintiff was a full-time employee of TransAmerica Corporation (“employer”) for a sufficient
Case 3:21-cv-00531-RGJ Document1-1 Filed 08/19/21 Page 4 of 8 PagelD #: 9

time period so as to be eligible for wage replacement coverage under the terms of an insurance contract
identified as, Claim #10117936.

6. As a full time employee, Plaintiff was eligible for, and was participating in the long-term
disability plan (“LTD” and “plan” respectively) offered by employer.

Te At all times relevant to this Complaint, the Plan was administered by Lincoln and at all relevant
times Lincoln remained the so called "plan administrator".

8. By virtue of Plaintiff’s medical impairments, and according to medical personnel, it is apparent
that Plaintiff is permanently and totally disabled.

9. During the appeal process Lincoln compelled the Plaintiff to apply for Social Security
Disability Benefits (“SSDI”).

10. Plaintiff then applied for and was approved Short Term Disability benefits ("STD") by Lincoln.
Plaintiff then filed for Long Term benefits (“LTD”) and was likewise approved.

11. For reasons that are medically and contractually mysterious Lincoln decided to review LTD the
file. The re-review resulted in a denial.

12.  Lincoln’s in house medical review performed by the Defendant's "hired medical reviewer(s)",
practitioner(s) of unknown qualifications, erroneously concluded that the Plaintiff was able to perform
an occupation. The Defendant Lincoln fails to offer a rational basis as to why it does not concur with a
diagnosis of disability consistent with Plaintiff's treating physicians.

13. Lincoln's in-house reviewing staff erroneously concluded that the Plaintiff was capable of
returning to work and to work full time, as he did before the onset of her disability. Lincoln went so far
as to ignore a statement of Plaintiff’s treating physician Dr. Khan, MD in its decision making process
attesting to her conditions. Furthermore, Lincoln refused to consider all of the Plaintiffs medical
ailments and combined effect on her to terminate benefits. Said action is in violation of Sixth Circuit
jurisprudence.

14, Lincoln’s refusal to consider Plaintiff's combination of medical impairments, and the effect each
has on the other, is error. The Claimant is entitled to have the combination of all impairments
considered under the Plan. According to Plaintiffs treating physicians, the Plaintiff is plagued with
medical restrictions and limitation that preclude her from engaging in any employment whatsoever. The
Defendant so callously ignored substantive medical proof that it cannot now enjoy the, so-called,
arbitrary and capricious standard of review despite plan language to the contrary, and the medical
history should be reviewed de novo.

15. Lincoln is legally unable to deny Plaintiffs benefits based on even its own medical and

vocational findings.
Case 3:21-cv-00531-RGJ Document 1-1 Filed 08/19/21 Page 5 of 8 PagelD #: 10

16. Since Lincoln compelled Plaintiff to apply for SSDI benefits it is bound by the decision of the
SSA.
17, Plaintiff was indeed granted SSDI benefits.
18. | Any physician who has personally treated the Plaintiff has never questioned the permanency
and totality of Plaintiff's disability.
19, Defendant Lincoln’s conclusions that Plaintiff is not totally disabled was arbitrary and
capricious, based on faulty data, flies in the face of the longitudinal medical evidence from the treating
sources, and was executed in violation of relevant provisions of the plan.
20.  Atall relevant times Lincoln was acting under a conflict of interest as it was the entity which
determined if the Plaintiff was disabled and the entity which is responsible for payment of LTD wage
replacement benefits. Accordingly, the Plaintiff is entitled to discovery over and above that which is
customarily permitted in cases litigated under the ERISA statute.
21. Since Plaintiff was awarded said SSDI benefits due to her medical condition. Defendant cannot
ignored the finding of SSA without adequate explanation in its decision and thusly violated of sixth
circuit jurisprudence. Whitaker v. Lincoln Life and Accident Co. 404 F.3d 947 (6" Cir. 2005).
22. Due to Defendant’s actions Plaintiff is entitled to discovery exceeding standard ERISA
protocol.
COUNT 1
DENIAL IS IN VIOLATION OF ERISA STATUTE

23. Pursuant to the ERISA statute Plaintiff is entitled to long-term disability benefits under the Plan.
24. Defendant has wrongfully denied Plaintiff LTD benefits and has breached the terms of the Plan
under the dictates of the ERISA statute.

25. Defendant's decision to deny Plaintiffs benefits and their claim handling have been arbitrary and
capricious and is not supported by substantial evidence, and is tantamount to a breach of contract,

violating Plaintiff’s expectations pursuant to the contract of wage replacement insurance,

WHEREFORE the Plaintiff prays as follows:

1. For payment of disability benefits due to her, calculated from the date benefits were ceased until
the present, with interest to the extent permitted by law;

Be For attorney’s fees and expenses that Plaintiff has incurred for enforcing her contractual rights
as well as her ERISA rights;

3. For any and all equitable relief Plaintiff is entitled to under common law contract theory, tort, or
Case 3:21-cv-00531-RGJ Document 1-1 Filed 08/19/21 Page 6 of 8 PagelD #: 11

under ERISA, including Defendants' assistance in remedying any damage its termination of benefits

has caused respecting Plaintiff’s credit history;

4, For any other attorney fees and costs expended in connection with the unlawful denial of
benefits;
as For any and all relief to which Plaintiff may be entitled under any legal claim, whether it be

pursuant to a contract claim, tort, state based statutory claims, federal ERISA based claims, or other

claims that may arise once discovery is complete.

Respectfully submitted,

VAASPS

ROBERT A. FLORIO
1500 Story Ave
Louisville, KY 40206
Co-Counsel for Plaintiff
502-587-0228
Case 3:21-cv-00531-RGJ Document 1-1 Filed 08/19/21 Page 7 of 8 PagelD #: 12

et gt fol gf oo l

Z62G3C0} LPO
LOgOr diz

 

“a

299° /00$ ==
G9 200$ ages
awh SswIo-1Suld psodosu

- 2 See a eee

   

‘ = ¥
!

990-71 189 SN ‘VHVINO
3AM STIIH NVIGNI Loge
NOLSO JO OD ‘SNI 34M NIOONMT

page SHE2 OOOO OTT dade

i

fe

FLLOA OL uaisiDaHy [A|

8T20-ZO90r Ayonquey ‘oyyueLs
8TZ X08 ‘O'd
SLWLS AO AMVLEYHOSS
SWYOY "D TEVHOIN

ipiiiay
 

 

Case 3:21-cv-00531-RGJ Document 1-1 Filed 08/19/21 Page 8 of 8 PagelD #: 13

G19

gz

FILED

JAMES J. VILT, UR. - CLERK
AUG 19 202!

U.S. DISTRICT COURT
WEST'N, DIST, KENTUGKY

A) 0
wee

ORIGIN ID:TYRA (903) 873-4478

LAL OFFICES OF IWANA RADEMAE
233 N 4TH STREET

WILLS POINT, TX 75169
UNITED STATES US

'0 CLERK OF COURT
US DISTRICT COURT, WESTERN DIST OF
601 W BROADWAY STE 106
GENE SNYDER UNITED STATES COURTHOUS
LOUISVILLE KY 40202

(888) 888-8888 REF: LAW OFFICES OF IWANA RADEMAE
INV: PKG ID: 73428
PO: DEPT:

bal UMNO AULT WNT QU UL ALUN AAU

ty Berle

SHIP DATE: 19AUG21
ACTWGT: 0.30 LB
CAD; 114520181/WSX13600

BILL SENDER

 

 

56DJ1/BAF3/FE4A

FedEx

aan

J212@21970901'

iD

  

i, tL 0 I i

FRI = 20 AUG 10: 308
ozo) 2827 5226 0850

PRIORITY OVERNIGHT
XH LOUA

 

ky-us SDF

 

n

Regulations. Olversion contrary to flaws prohiited " RRORFZ 0920

Align bottom of peel-and-stick airbill or pouch here.

)

 
